Filed 5/7/13 Opinion following order vacating prior opinion
                              CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SECOND APPELLATE DISTRICT

                                         DIVISION THREE

THE PEOPLE,                                                   B223451

        Plaintiff and Respondent,                             (Los Angeles County
                                                              Super. Ct. No. TA105988)
        v.

MONICA MERCADO,

      Defendant and Appellant.
_____________________________________
In re
                                                              B230947
        MONICA MERCADO,

        on

        Habeas Corpus.


        APPEAL from a judgment of the Superior Court of Los Angeles County,
Eleanor Hunter, Judge. Affirmed as modified.
        PETITION for writ of habeas corpus. Denied.
        Laura S. Kelly, under appointment by the Court of Appeal, for Defendant and
Appellant.
        Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Pamela C. Hamanaka and Lance E. Winters, Assistant Attorneys
General, Zee Rodriguez, Mary Sanchez, Joseph P. Lee and Susan Sullivan Pithey,
Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant and appellant, Monica Mercado, appeals the judgment entered
following her conviction for second degree murder and attempted murder, with
enhancements for inflicting great bodily injury and inflicting injury knowing the
victim was pregnant (Pen. Code, §§ 664 187, 12022.7, 12022.9.)1 She was sentenced
to state prison for a term of 32 years to life. In a related habeas corpus petition,
Mercado claims she was denied the effective assistance of counsel.
       We originally issued the opinion in this case on July 21, 2011. On June 29,
2012, the United States Supreme Court vacated the judgment and remanded the case
to us for reconsideration in light of a new opinion, Williams v. Illinois (2012)
132 S.Ct. 2221 [183 L.Ed.2d 89]. After an initial round of supplemental briefing was
solicited in order to address Williams, a second round was solicited because the
California Supreme Court subsequently issued a trio of decisions analyzing Williams.
After giving due consideration to all these high court opinions, we now reach the
same result we did before.
       The judgment is affirmed as modified. The habeas corpus petition is denied.
                                   BACKGROUND
       Viewed in accordance with the usual rule of appellate review (People v.
Ochoa (1993) 6 Cal.4th 1199, 1206), the evidence established the following.
       1. Prosecution evidence.
              a. Porsche Davis’s testimony.
       Defendant Mercado and Porsche Davis were romantically involved with the
same man, Bryant Waller. Davis testified she and Mercado had been fighting over
Waller for three years. Davis testified she and Waller were living together, and that
she believed he had ended his relationship with Mercado.




1
       All further statutory references are to the Penal Code unless otherwise
specified.

                                            2
       On April 5, 2009, Davis was eight months pregnant with Waller’s child.
That morning, as Davis was walking home from a McDonald’s restaurant, she saw
Mercado and Waller in a green Range Rover. Mercado was driving. Davis was
angry because Waller had their car keys and she had been calling him because she
was hungry; she felt Waller should have brought her breakfast that morning.
       Mercado stopped the car. Davis walked to the passenger side and told Waller
to give her their car keys. Waller tried to open the passenger door, but it wouldn’t
open. Mercado called Davis a bitch and Davis threw a cup of orange juice into the
car, splashing Waller. Mercado drove off as Davis walked away. Davis looked to
make sure Mercado was gone because Mercado had tried to run her over in the past.
When she saw Mercado pull into a driveway, Davis kept walking. But when she
looked again, Mercado was driving right toward her. Davis heard Waller say
something like “watch out” or “Porsche, move.” Davis put her hands on the car
hood, curled into a ball and held her stomach. The next thing she knew she was
underneath the Range Rover: “I just felt my baby go in my back and that was it. . . .
And my stomach just went flat instantly.” The front and back tires of the Range
Rover had driven over her. Davis testified the car did not swerve before it hit her,
and she never heard any sound to indicate Mercado had applied the brakes.
       Davis was taken to a hospital. Her baby, delivered by cesarean section, was
born critically injured and did not survive. Davis suffered a cracked pelvis, broken
ribs and injuries to her spine and shoulder. She was hospitalized for three and a half
weeks before being transferred to a rehabilitation center.
              b. Bryant Waller’s testimony.
       Waller testified he had spent the night before the incident at Mercado’s home
after she invited him to come over. Mercado had previously obtained a restraining
order against Waller, who had a prior conviction for domestic violence, but they
spent an enjoyable evening. The next morning, Mercado drove them to a Jack in the
Box in her Range Rover. After leaving the restaurant, Waller saw Davis walking
down the street. He told Mercado to ignore her. Mercado stopped the car. She and

                                           3
Waller talked about spending a day with their two boys. Mercado brought up Davis’s
pregnancy and said, “. . . I can’t believe that you’re going to let her have this baby.”
Waller said Davis was eight months pregnant and there was nothing he could do
about it. Mercado seemed upset, but not really angry.
       While he and Mercado were talking, Davis walked up and asked him for the
keys to their car. When Davis used the word “bitch,” Mercado said, “[H]old on
bitch,” and Davis tossed her cup of orange juice into the car, hitting Waller in the
face. Everybody started screaming. Mercado put the Range Rover into reverse and
backed up. Waller told her to pull over. Mercado asked if he was going “to save this
bitch.” Waller tried to get out of the car but he had trouble opening the door. The car
started moving.
       Mercado turned into a driveway, backed out, and started driving down the
street. Waller was still trying to get the passenger door open. When he finally
succeeded in getting it open a little, Mercado grabbed him and again asked if he
intended “to go help this bitch.” The car swerved when Mercado grabbed him.
At that moment, the Range Rover hit Davis, although Waller did not see the actual
impact. After Mercado let Waller out of the car a half block away, he ran back to
Davis. Mercado drove off.
       After listening to a recording of his police interview from the day after the
incident, Waller acknowledged that as Mercado turned her car around in the driveway
she said, “Oh, I’m going to kill this bitch.” He added, “But I don’t think that she
meant it in that form.” Waller also told the police that Mercado “backs up and then
she guns towards my girl. And runs her over.” Asked at trial if Mercado had driven
right at Davis, Waller answered no. But the recording showed Waller had told police
that Mercado “went right at her.” Although at trial Waller testified he could not say
if Mercado had acted deliberately, he told police he had “no sympathy for her”
because “don’t nobody on God’s green earth would do anything to gun a pregnant
woman down.” At trial, Waller agreed he had been pretty clear in his police
interview that he believed Mercado acted deliberately.

                                            4
       Waller also acknowledged that when he subsequently spoke to Mercado in jail,
he told her he would wait for her and marry her. He told her he would “give them all
the information they need to help” Mercado get out of jail. Waller acknowledged he
did not tell police there had been any kind of “tussle” inside the car between him and
Mercado, or that Mercado had grabbed his arm just before the car hit Davis.
       On cross-examination by defense counsel the following colloquy occurred:
       “Q. Mr. Waller, looking back on everything that happened and trying to
remember what all you heard, are you certain that she said, ‘I’m going to kill that
bitch,’ or could she have said something else?
       “A. If it’s what I said . . . in the police report, it’s what was said.”
           c. Independent eyewitness testimony.
       Bruce Cotton, a truck driver, was sitting on his porch that morning. He saw
Davis walking down the street and arguing with Waller, who was riding in a car.
Davis was yelling at him: “Give me my keys, give me my keys.” Mercado pulled
over and parked, and Cotton heard all three of them arguing. When Mercado started
driving again, Davis walked after the car yelling, “[P]lease give me my keys.”
Mercado turned around, headed back toward Davis and stopped right in front of her.
Davis put her hand on the hood of the car and kept yelling for her keys. Waller
yelled, “No, no, don’t do it. Don’t do it. Stop, don’t do it.” Mercado “hit the
accelerator” and rolled slowly over Davis. The car did not swerve or brake. Cotton
testified Davis screamed and he heard her bones being crushed as Mercado ran over
her with the car’s front and back tires. It looked like Waller tried to get out of the car,
but Mercado sped around the corner and Waller could not get out until she came to a
stop. After Waller got out, Mercado sped off.
       Jai Gilyard testified she was sitting in the living room of her mother’s house
that morning and she looked out the window when she heard loud voices. She saw
Davis walking and a Range Rover driving by in the same direction. Then the same
car drove by in the opposite direction. Gilyard heard someone in the car say, “If you


                                             5
don’t get from in front of my car, I’m going to run you over.” Gilyard saw Davis
“rolling under the car.”
       Meanwhile, Cotton had called 911, jumped into his car and followed Mercado.
When Mercado stopped at a gas station, he pulled in behind her. Cotton testified
Mercado jumped out of her car, came over to him and “in a vengeful voice . . . asked
me what the hell am I following her for.” When Cotton told her she’d just run over a
woman and left the scene of an accident, Mercado gave him a “like, so what” look.
She jumped back into her car and sped off.
              d. Medical evidence.
       Dr. Virender Rehan attended at the delivery of Davis’s baby by emergency
caesarian section. The baby was almost dead at birth, her heart beating only
occasionally. Her skull had been fractured, she was suffering from convulsions and
there was extensive internal head bleeding. It was obvious she would not survive.
When life support was disconnected, the baby died within minutes.
       Deputy Medical Examiner Dr. Ogbonna Chinwah was asked what his work in
the Coroner’s Department entailed:
       “Q. What are your duties and responsibilities as a medical examiner?
       “A. I examine the bodies brought into the department to determine the cause
and manner of death.
       “Q. What does ‘manner of death’ mean?
       “A. Manner of death is classified in five classifications: Natural, accident,
suicide, homicide, and undetermined.”
       Chinwah testified he performed the autopsy on Davis’s baby. Because of a
catastrophic skull fracture, it would have been virtually impossible to save the baby’s
life. Chinwah opined the cause of death had been blunt force trauma to the baby’s
head, and he characterized the death as a homicide. Chinwah based this homicide
conclusion on information he received from a coroner’s investigator indicating the
baby’s mother had been intentionally run over by a car.


                                           6
                 e. Prior violent incidents involving Mercado.
          Davis testified she and Mercado had had prior angry encounters during which
Mercado had done such things as spraying mace into Davis’s car, cutting her with a
knife, and slashing her tires. During one of these encounters, Davis had pepper-
sprayed Mercado. Mercado and Davis had a fight in January 2009, during which
Mercado tried to run Davis down with her Range Rover. Waller had yelled at Davis
to watch out, and Davis managed to jump out of the way. Mercado then crashed into
the gates of a market and Davis threw a hammer at her. Davis got into her own car
and Mercado chased her through the neighborhood. Later, Mercado drove into
Davis’s parked car.
          Waller testified that once, in November 2007, he and a former girlfriend,
Saraya Hollis, were riding in a car when Mercado drove up. Waller got out and
Mercado started chasing Hollis. When Hollis returned, there was a dent in the car
because Mercado had hit it. The next morning, Waller and Hollis were again driving
when Mercado came up behind them and “bumped” their car.
          Waller testified that, in addition to Davis’s baby and the children he had with
Mercado, he also had three children with Gwanna Hayes. In September 2007,
Mercado came to Hayes’s house looking for him. When Waller opened the door,
Mercado “ran inside” and “[s]tarted banging up stuff.” She smashed photographs of
Waller and his children, and broke the window of Waller’s car. Waller called the
police.
          Hollis also testified about the November 2007 incident. She was sitting in a
car with Waller when Mercado approached and began arguing with him. When
Hollis drove off, Mercado chased her and repeatedly ran into the car. The next
morning, when Hollis was dropping Waller off, she noticed Mercado behind her.
Hollis got out and they had words. Mercado then tried to hit Hollis with her car.
Hollis moved out of the way and Mercado hit Hollis’s car. Hollis filed a police
report.


                                              7
       2. Defense evidence.
       Mercado’s sister, Violeta, testified that when she lived with Mercado in 2007-
2008, Davis used to drive by and look at their house five or six times a month. Once,
Davis came into their yard and threw a Coke can or bottle at the windshield of
Violeta’s car. When Violeta yelled at her, Davis asked, “Where the fuck is your bitch
ass sister.” Davis, who had a wrench in her hand, also said: “Oh, you just watch and
see, I have something for that bitch.”
       Mercado’s other sister, Gabriela, testified that once in March 2008 she was
babysitting at Mercado’s house while Mercado and Waller went out. At 2:30 a.m.,
she heard Mercado yelling. Running outside, Gabriela saw Mercado in her car and
Davis running up to the car with a hammer. Davis started banging on Mercado’s car
with the hammer. Waller was there, yelling at Davis to leave. Mercado got out of the
car and started fighting with Davis.
       Mercado testified in her own defense. She had prior convictions for petty theft
and grand theft. Mercado and Waller had two young children. Mercado testified
Waller lived with her during the “whole course of [their] relationship.” Mercado first
learned Waller was seeing Davis two or three years ago. She and Davis had been
engaged in a running battle over Waller, and she had told Davis to leave Waller alone
many times.
       On the morning of April 5, as she and Waller were driving home from Jack in
the Box, Waller suddenly told her, “Man, just go straight and avoid the bullshit.”
When Mercado pulled over and asked what he was talking about, Waller said Davis
was pregnant. Mercado started crying and asked why Davis was having the baby.
Waller said there was nothing he could do because she was eight months pregnant.
Mercado said, “I can’t believe that she’s going to have your baby.” Just then, Davis
appeared and said, “You’re still fucking with this bitch. Give me my keys. Give me
my keys.” When Waller told her to hold on a minute, Davis threw her orange juice
into the car.


                                           8
       Mercado decided to drive home, so she pulled into a driveway. Before
backing up, she looked in both directions and saw Davis on the sidewalk. As
Mercado put the car into reverse, Waller tried to get out. Mercado was upset.
She pulled on him and Waller pushed her; they were screaming at each other. After
turning around in the driveway, Mercado was going 20 or 25 miles per hour. Waller
was still trying to get the car door open and Mercado was pulling on his arm.
Mercado never saw Davis standing in the street. When she felt the impact, she got
scared and drove off.
       Mercado denied intentionally hitting Davis. She denied having said, “If you
don’t move, I’m going to run you over,” or, “I’m going to kill this bitch.” She
testified Waller never said, “No, don’t do it, don’t run her over.” Mercado also
denied trying to run Hollis down, but admitted hitting the car Hollis had been sitting
in.
                                   CONTENTIONS
       1. The trial court misinstructed the jury when it asked a question while
deliberating.
       2. Defense counsel was ineffective for not obtaining a report of Mercado’s
psychological examination until after the trial.
       3. The medical examiner’s testimony characterizing the baby’s death as a
homicide violated the confrontation clause.
       4. There was cumulative error.
       5. There was sentencing error.
                                    DISCUSSION
       1. Trial court properly answered the jury’s question during deliberations.
       Mercado contends her convictions must be reversed because the trial court
gave an incorrect answer when, during deliberations, the jury asked a question about
the murder and voluntary manslaughter instructions. This claim is meritless.




                                            9
                a. Background.
       The jury was given CALCRIM No. 520, defining murder. This instruction
stated, in part:
       “The defendant is charged in Count I with murder. To prove the defendant is
guilty of this crime, the People must prove that:
                “Number one, the defendant committed an act that caused the death of
       another person;
                “Two, when the defendant acted she had the state of mind called
       malice aforethought;
                “And three, she killed without lawful excuse or justification.
       The jury was also given CALCRIM No. 570, defining voluntary manslaughter,
which stated:
       “A killing that would otherwise be murder is reduced to voluntary
manslaughter if the defendant killed someone because of a sudden quarrel or in heat
of passion.
       “The defendant killed someone because of sudden quarrel or in heat of
passion if:
                “Number one, the defendant was provoked;
                “Number two, as a result of the provocation the defendant acted rashly
       and under influence of intense emotions that obscured her reasoning or
       judgment;
                “And three, the provocation would have caused a person of average
       disposition to act rashly and without due deliberation, that is, from passion
       rather than judgment.”
       While deliberating, the jury sent the following note to the trial court:
“Definition of § 520/570 contains 3 points; In both Sections does all 3 criteria have to
be met in order to meet verdict of the § 520 or § 570?” The trial court responded
with a one word answer: “Yes.”


                                            10
              b. Discussion.
       Mercado contends: “While the three elements of murder, of course, all had to
be proven beyond a reasonable doubt in order for the jury to return a verdict of guilty
of murder, the three ‘criteria’ contained in CALCRIM 570, the voluntary
manslaughter instruction, did not have to be ‘met’ in order for the jury to return a
voluntary manslaughter verdict. Rather, the prosecution had to disprove, beyond a
reasonable doubt, the existence of passion/quarrel and provocation as defined by the
three criteria in the instructions, in order for the jury to find Ms. Mercado guilty of
murder. [¶] The court’s error erroneously shifted the burden of proof on the issue of
provocation and passion/quarrel and relieved the prosecution of proving an essential
element of malice – the absence of provocation and passion/quarrel.”
       Noting that “[a]bsence of a sudden quarrel or heat of passion is a fact the
prosecution must prove beyond a reasonable doubt when murder and voluntary
manslaughter are under joint consideration” (People v. Najera (2006)
138 Cal.App.4th 212, 223), Mercado argues: “By informing jurors that the elements
of passion/quarrel had to be ‘met’ in order for the jury to return a voluntary
manslaughter verdict, and by treating these elements as analogous or comparable to
the elements of murder, the trial court erred.” (Italics added.)
       We are not persuaded.
       Mercado’s argument appears to be predicated on a misreading of the record.
For instance, she poses the issue this way: “The deliberating jury asked the court
whether the elements of murder had to be met in order to return a murder verdict, and
whether the three criteria establishing provocation/passion had to be met in order to
return a voluntary manslaughter verdict. The court answered ‘yes.’ ” But this
formulation misconstrues the essence of the jury’s question, which was: As to both
instructions, do all three elements have to be satisfied? The proper answer to this
question was indeed “yes.” By focusing on the “had to be met” language, rather than
on the “all three elements” language, Mercado makes it sound like the jury was
asking about the burden of proof. As we read the jury’s question, however, it had to

                                            11
do with whether all three elements of each instruction, both CALCRIM No. 520 and
CALCRIM No. 570, were necessary elements, i.e., whether the elements were
conjunctive or disjunctive. The trial court properly answered by saying the elements
were conjunctive.
       Moreover, the jury was given the following clear direction as part of the
voluntary manslaughter instruction: “The People have the burden of proving beyond
a reasonable doubt the defendant did not kill as a result of a sudden quarrel or in heat
of passion. [¶] If the People have not met this burden, you must find the defendant
not guilty of murder.”
       Hence, the trial court’s answer was correctly directed at the actual question the
jury asked. We agree with the Attorney General that, given all the instructions, it is
not reasonably likely the jury “misapplied the trial court’s . . . response in a manner
that shifted the burden of proof.”
       The trial court did not err in responding to the jury’s question.
       2. Failure to obtain Mercado’s psychological report from expert did not
constitute ineffective assistance of counsel.
       Mercado contends she was denied effective assistance because defense
counsel arranged for her to be interviewed by a psychologist, but then failed to obtain
the psychologist’s report in time to use it at trial. This claim is meritless.
              a. Background.
       On the day voir dire commenced, the trial court asked defense counsel about
the proposed testimony of Dr. Sandra Baca, who had been engaged as a defense
expert. Baca, a licensed marriage and family therapist, and an expert on domestic
violence, had interviewed Mercado five days earlier. Defense counsel replied, “I’ll
know when I get a report. This is an expert in domestic violence. We do know that
Miss Mercado has been a victim of continuous domestic violence by Mr. Waller.”
When the trial court questioned the relevance of such psychological evidence since
Waller had not been the victim, defense counsel said, “I won’t know until I get the
report.”

                                            12
       Three days later, just prior to opening statements, the trial court remarked the
defense theory had evolved from self-defense to accident and asked if Baca were
being dropped as a witness. Defense counsel said he intended to have her testify,
although he still did not have her report. The trial court ruled Baca’s testimony
would be excluded unless the defense could make a more specific offer of proof.
There was no further offer of proof and Baca did not testify.
       After Mercado’s conviction, defense counsel included a copy of Baca’s report,
which was not written until after Mercado had been convicted, as part of a sentencing
memorandum. The report said Mercado told Baca that, when she was a child, her
father had been physically abusive. Mercado tried to protect her two younger sisters
when her parents argued, and she tried to protect her mother from her father. The
report said Mercado had two sons by a man named George Jenkins, and that these
boys had been removed from Mercado’s house in 2009 because of Waller’s violence.
Mercado described having been badly beaten by both Jenkins and Waller.
       Baca’s report concluded “the following susceptibility risk factors may help
explain [Mercado’s] actions on the day” of the incident: Mercado had been “exposed
to high levels of violence in the home when she was growing up” at the hands of
“an alcoholic and drug addicted father,” and Mercado subsequently “repeated what
she observed in her family home and became involved with men who used and
abused her.” Baca opined that, because “Mercado’s case of repeated activation of her
stress-response from the vicarious trauma she endured at [a] young age began when
her brain was still developing, it may have caused an altered sensitivity and
dysfunction throughout her brain. Ms. Mercado’s impulse problems might be due to
a change in the organization of her stress response in her neural networks.”
       Defense counsel subsequently filed a new trial motion. At the hearing on this
motion, counsel said he did not receive Baca’s report until after trial and that when he
read it he realized he had not adequately represented Mercado. Counsel said he had
been unaware Mercado’s history of abuse included her relationship with Jenkins and
her childhood. The new trial motion was denied.

                                           13
              b. Legal principles.
       A claim of ineffective assistance of counsel has two components: “ ‘First, the
defendant must show that counsel’s performance was deficient. This requires
showing that counsel made errors so serious that counsel was not functioning as the
“counsel” guaranteed the defendant by the Sixth Amendment. Second, the defendant
must show that the deficient performance prejudiced the defense. This requires
showing that counsel’s errors were so serious as to deprive the defendant of a fair
trial, a trial whose result is reliable.’ [Citation.] To establish ineffectiveness, a
‘defendant must show that counsel’s representation fell below an objective standard
of reasonableness. [Citation.] To establish prejudice he ‘must show that there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.’ [Citation.]” (Williams v. Taylor
(2000) 529 U.S. 362, 390-391 [120 S.Ct. 1495, 146 L.Ed.2d 389].) “[T]he burden of
proof that the defendant must meet in order to establish [her] entitlement to relief on
an ineffective-assistance claim is preponderance of the evidence.” (People v.
Ledesma (1987) 43 Cal.3d 171, 218.)
       An appellate court “need not determine whether counsel’s performance was
deficient before examining the prejudice suffered by the defendant as a result of the
alleged deficiencies.” (Strickland v. Washington (1984) 466 U.S. 668, 697 [104 S.Ct.
2052, 80 L.Ed.2d 674].)
              c. Discussion
       Mercado contends she was prejudiced because defense counsel “proceeded to
trial without having obtained a report from Dr. Baca, the expert he . . . retain[ed] –
and, therefore, without considering whether expert testimony about the matters
Dr. Baca wrote about in her report would have assisted Ms. Mercado’s case.”
Mercado asserts the lack of this psychological evidence compromised her heat-of-
passion attempted voluntary manslaughter defense.


                                             14
       But Mercado has not cited any authority allowing the admission of this kind of
psychological evidence to establish the objective element of a heat-of-passion
voluntary manslaughter defense. As People v. Steele (2002) 27 Cal.4th 1230,
explained: “The heat of passion requirement for manslaughter has both an objective
and a subjective component. [Citation.] The defendant must actually, subjectively,
kill under the heat of passion. [Citation.] But the circumstances giving rise to the
heat of passion are also viewed objectively. As we explained long ago . . . ‘this heat
of passion must be such a passion as would naturally be aroused in the mind of an
ordinarily reasonable person under the given facts and circumstances,’ because ‘no
defendant may set up his own standard of conduct and justify or excuse himself
because in fact his passions were aroused, unless further the jury believe that the facts
and circumstances were sufficient to arouse the passions of the ordinarily reasonable
man.’ [Citation.] [¶] Defendant’s evidence that he was intoxicated, that he suffered
various mental deficiencies, that he had a psychological dysfunction due to traumatic
experiences in the Vietnam War, and that he just ‘snapped’ when he heard the
helicopter, may have satisfied the subjective element of heat of passion. [Citations.]
But it does not satisfy the objective, reasonable person requirement, which requires
provocation by the victim. [Citation.] ‘To satisfy the objective or “reasonable
person” element of this form of voluntary manslaughter, the accused’s heat of passion
must be due to “sufficient provocation.” ’ [Citation.] ‘[E]vidence of defendant’s
extraordinary character and environmental deficiencies was manifestly irrelevant to
the inquiry.’ [Citation.]” (Id. at pp. 1252-1253.)
       Here, even without the kind of testimony Baca might have provided, there was
already more than enough evidence establishing the subjective element of heat-of-
passion provocation, i.e., that Mercado assaulted Davis in a jealous rage after learning
Davis was pregnant with Waller’s child. What was missing from Mercado’s heat-of-
passion defense was the objective element and, as Steele explained, the kind of
testimony Baca might have provided is irrelevant to the objective element. As the
Attorney General argues, “Since Dr. Baca’s report concludes that appellant’s

                                           15
responses were unique based on her alleged history of abuse, Dr. Baca’s testimony
would not have supported a voluntary manslaughter verdict.”2 There is no reasonable
probability the psychological evidence at issue here would have made any difference
in the result.
       Because there was no prejudice flowing from defense counsel’s failure to
obtain Baca’s psychological report in time for use at trial, there was no ineffective
assistance of counsel.3
       3. Medical examiner’s testimony about the baby’s “manner of death” does
not warrant reversal of Mercado’s conviction.
       Mercado contends her conviction must be reversed because her confrontation
clause rights were violated when the deputy medical examiner, Dr. Chinwah, testified
Davis’s baby died as a result of a homicide. This claim is meritless.
                 a. Background.
       After testifying his autopsy findings led him to conclude the baby’s cause of
death had been blunt force trauma to the head, Chinwah was asked if he had
determined the baby’s manner of death:
       “Q. Did you determine the manner of death based on your autopsy?
       “A. Homicide.
       “Q. Why did you conclude homicide?
       “A. The circumstances under which this occurred was [sic] taken into
consideration, and from the information I got was that this mother was intentionally
run over by the operator of the vehicle.”




2
       Mercado argues Baca’s evidence would have been admissible under People v.
Humphrey (1996) 13 Cal.4th 1073. But that case involved the defendant’s killing of
her abuser and it related to the defendant’s claim of self-defense.
3
       Given this result, the related claim raised in Mercado’s habeas corpus petition
is denied.

                                            16
        The prosecutor’s direct examination ended at this point. On cross
examination, Chinwah was immediately asked where that information had come
from:
        “A. The coroner’s office has an investigator that goes to the scene of anything
that is brought into the coroner’s office. [¶] And the investigator interviews different
people and make [sic] report.
        “Q. Do you know if the investigator interviewed the people that have testified
in this trial about what happened?
        “A. I have no idea.
        “Q. So it is a flash report that you received, a flash report, a report based on
one investigator’s going to a scene and making a report?
        “A. Yes.
        “Q. Without follow-up of any other witnesses?
        “A. No.”
        Chinwah said, “the information that I received was that the operator of this
vehicle in anger moved away, rode, drove away, and made a U-turn and stated some
word to the effect that I’m going to kill this – I don’t want to use the word that was
written in the report. [¶] And then this operator of the vehicle accelerated and ran
over the pregnant mother.”
        Defense counsel then asked:
        “Q. A car running over a person creates a massive force; isn’t that true?
        “A. Yes.
        “Q. And your opinion of a massive force remains the same on whether it’s an
accidental hitting or a deliberate hitting. The massive force is still there, isn’t it?”
        Chinwah agreed the massive force injury could have been caused either
intentionally or accidentally.
        “Q. . . . You’re basing your opinion upon the investigation report, isn’t that
right, as to how this happened?


                                             17
       “A. That’s what I said. That’s the circumstance.”
       Asked if new information “that contradicted the investigator’s report” might
change his mind, Chinwah testified: “Except that information is totally unrelated to
the original information that I got. For example, if I got an information [sic] that this
incident happened when there was no altercation, that this driver was not even at the
scene of this altercation, and this driver was just driving by, then I would say maybe,
maybe that’s true. [¶] But the information that I got was so convincing and
compatible to the finding that all the other information to me would be, maybe
making up a story.”
       Asked if any additional information would make a difference, Chinwah
testified: “I would say it has to be very, very, very strong to make, to contradict the
original story on this thing here.”
       On redirect-examination, the prosecutor simply asked:
       “Q. Doctor, the information you received was that the driver sped up and ran
over the woman, correct?
       “A. Yes.
       “Q. And the injuries that you observed to the baby, were they consistent with
the driver speeding up and running over the mother who was carrying that baby?
       “A. Yes.”
              b. Legal principles.
       Mercado contends Chinwah’s testimony “that, in his opinion, the manner of
death was homicide, and that his opinion was based upon a report by the coroner’s
investigator who interviewed witnesses at the scene, who told the investigator that
‘this mother was intentionally run over by the operator of the vehicle,’ ” violated the
confrontation clause and requires a reversal of her conviction. We disagree.
       As we have explained, Crawford v. Washington (2004) 541 U.S. 36 [124 S.Ct.
1354, 158 L.Ed.2d 177], established a new confrontation clause test focusing “on the
‘testimonial or nontestimonial nature’ of the out-of-court statement. Crawford held
that ‘[w]here testimonial statements are at issue, the only indicium of reliability

                                           18
sufficient to satisfy constitutional demands is the one the Constitution actually
prescribes: confrontation.’ [Citation.] Thus, out-of-court testimonial statements are
admissible only when the witness is unavailable and there has been a prior
opportunity for cross-examination of that witness. [¶] Crawford declined to define
the term ‘testimonial’ [citation], but gave examples of testimonial statements.
Crawford listed as testimonial: (1) plea allocutions showing the existence of a
conspiracy; (2) grand jury testimony; (3) prior trial testimony; (4) ex parte testimony
at a preliminary hearing; and (5) statements taken by police officers in the course of
interrogations. [Citation.]” (People v. Cervantes (2004) 118 Cal.App.4th 162, 172.)
       In Williams v. Illinois, supra, 132 S.Ct. 2221, the U.S. Supreme Court’s most
recent case discussing Crawford, a prosecution DNA expert “testified that a DNA
profile produced by an outside laboratory, Cellmark, matched a profile produced by
the state police lab using a sample of petitioner’s blood. On direct examination, the
expert testified that Cellmark . . . provided the police with a DNA profile. The expert
also explained the notations on documents admitted as business records, stating that,
according to the records, vaginal swabs taken from the victim were sent to and
received back from Cellmark. The expert made no other statement that was offered
for the purpose of identifying the sample of biological material used in deriving the
profile or for the purpose of establishing how Cellmark handled or tested the sample.
Nor did the expert vouch for the accuracy of the profile that Cellmark produced.
Nevertheless, petitioner contends that the expert’s testimony violated the
Confrontation Clause as interpreted in Crawford. [¶] Petitioner’s main argument is
that the expert went astray when she referred to the DNA profile provided by
Cellmark as having been produced from semen found on the victim’s vaginal swabs.”
(Id. at p. 2227 (plur. opn. of Alito, J.).)
       The fundamental question posed by these facts was this: “[D]oes Crawford
bar an expert from expressing an opinion based on facts about a case that have been
made known to the expert but about which the expert is not competent to testify?”
(Williams v. Illinois, supra, 132 S.Ct. at p. 2227, plur. opn. of Alito, J.).)

                                              19
Justice Alito’s plurality opinion in Williams (joined by with three other justices),4
concluded this testimony did not present a confrontation clause problem because:
(a) the extra-judicial statements had not been offered to prove the truth of the matters
asserted, but only as the basis for the testifying witness’s opinion; and, (b) even if
asserted for its truth, the primary purpose of the Cellmark report had not been to aid
in the defendant’s prosecution: “The Cellmark report is very different from the sort
of extrajudicial statements, such as affidavits, depositions, prior testimony, and
confessions, that the Confrontation Clause was originally understood to reach. The
report was produced before any suspect was identified. The report was sought not for
the purpose of obtaining evidence to be used against petitioner, who was not even
under suspicion at the time, but for the purpose of finding a rapist who was on the
loose.” (Id. at p. 2228.) In the plurality’s view, to qualify as “testimonial” the extra-
judicial statement must have had “the primary purpose of accusing a targeted
individual.” (Id. at p. 2243.)
       Justice Thomas’s concurrence, while agreeing there was no confrontation
clause violation, rejected both grounds of the plurality’s rationale. He concluded that,
although the evidence had indeed been admitted for its truth, and although the
plurality’s “primary purpose” analysis was incorrect, there was no confrontation
clause violation “solely because Cellmark’s statements lacked the requisite
‘formality and solemnity’ to be considered ‘ “testimonial” ’ for purposes of the
Confrontation Clause.” (Williams v. Illinois, supra, 132 S.Ct. at. p. 2255 (conc. opn.
of Thomas, J.).)
       Justice Thomas explained: “. . . I have concluded that the Confrontation
Clause reaches ‘ “formalized testimonial materials,” ’ such as depositions, affidavits,
and prior testimony, or statements resulting from ‘ “formalized dialogue,” ’ such as
custodial interrogation. [Citations.] [¶] Applying these principles, I conclude that

4
       Justice Alito’s plurality opinion was joined by Chief Justice Roberts and
Justices Kennedy and Breyer.

                                            20
Cellmark’s report is not a statement by a ‘witnes[s]’ within the meaning of the
Confrontation Clause. The Cellmark report lacks the solemnity of an affidavit or
deposition, for it is neither a sworn nor a certified declaration of fact. Nowhere does
the report attest that its statements accurately reflect the DNA testing processes used
or the results obtained. . . . [Citation.] And, although the report was produced at the
request of law enforcement, it was not the product of any sort of formalized dialogue
resembling custodial interrogation.” (Williams v. Illinois, supra, 132 S.Ct. at p. 2260,
fn. omitted (conc. opn. of Thomas, J.).)
       Justice Kagan’s dissenting opinion (joined by three other justices),5 disagreed
with both the plurality and Justice Thomas, and would have found the confrontation
clause had been violated. Most pertinent to our analysis, the dissent characterized the
primary purpose test as “a statement meant to serve as evidence in a potential
criminal trial.” (Williams v. Illinois, supra, 132 S.Ct. at p. 2275 (dis. opn. of
Kagan, J.).)
       The California Supreme Court has given its initial analysis of Williams in a
trio of cases: People v. Dungo (2012) 55 Cal.4th 608, People v. Lopez (2012) 55
Cal.4th 569, and People v. Rutterschmidt (2012) 55 Cal.4th 650. Lopez summed up
Williams this way: “Although the high court has not agreed on a definition of
‘testimonial,’ a review of [its] decisions indicates that a statement is testimonial when
two critical components are present. [¶] First, to be testimonial the out-of-court
statement must have been made with some degree of formality or solemnity.
[Citations.] The degree of formality required, however, remains a subject of dispute
in the United States Supreme Court. [Citations.] [¶] Second, all nine high court
justices agree that an out-of-court statement is testimonial only if its primary purpose
pertains in some fashion to a criminal prosecution, but they do not agree on what the



5
      Justice Kagan’s dissenting opinion was joined by Justices Scalia, Ginsburg
and Sotomayor.

                                            21
statement’s primary purpose must be.” (People v. Lopez, supra, 55 Cal.4th at
pp. 581-582.)
       Justice Chin’s concurring opinion in Dungo (joined by three other justices),
contains an amplified explanation of how to harmonize the views expressed in
Williams: “ ‘When a fragmented Court decides a case and no single rationale
explaining the result enjoys the assent of five Justices, “the holding of the Court may
be viewed as that position taken by those Members who concurred in the judgments
on the narrowest grounds . . . .” ’ [Citation.] This rule does not work particularly
well, if at all, unless ‘one opinion can be meaningfully regarded as “narrower” than
another,’ that is, unless ‘one opinion is a logical subset of other, broader opinions.’
[Citation.] Here, neither the plurality opinion nor Justice Thomas’s concurring
opinion can be viewed as a logical subset of the other. Indeed, to some extent they
are contradictory.” (People v. Dungo, supra, 55 Cal.4th at p. 628 (conc. opn. of
Chin, J.).) Nevertheless, “[w]e know what the result was in Williams . . . . The
testimony at issue did not violate the confrontation clause. This is because a majority
of the court so concluded. Four justices (the plurality) found no violation for their
reasons. One justice (Justice Thomas) found no violation for his different reasons.
This means that a majority of the Williams court would find no violation of the
confrontation clause whenever there was no violation under the plurality’s and under
Justice Thomas’s reasoning.” (Ibid.)
       Of the three California cases decided in the aftermath of Williams, the decision
in Dungo is the most pertinent to the facts of the case at bar. “At . . . Dungo’s murder
trial, a forensic pathologist testifying for the prosecution described to the jury
objective facts about the condition of the victim’s body as recorded in the autopsy
report and accompanying photographs. Based on those facts, the expert gave his
independent opinion that the victim had died of strangulation. Neither the autopsy
report, which was prepared by another pathologist [Dr. Bolduc] who did not testify,
nor the photographs were introduced into evidence.” (People v. Dungo, supra,


                                            22
55 Cal.4th at p. 612.) The Dungo court held “the expert’s testimony did not give rise
to a right by defendant to question the preparer of the autopsy report.” (Ibid.)
       As Dungo explained: “We begin with the issue of formality. An autopsy
report typically contains two types of statements: (1) statements describing the
pathologist’s anatomical and physiological observations about the condition of the
body, and (2) statements setting forth the pathologist’s conclusions as to the cause of
the victim’s death. The out-of-court statements at issue here – pathologist Bolduc’s
observations about the condition of victim Pina’s body – all fall into the first of the
two categories. These statements, which merely record objective facts, are less
formal than statements setting forth a pathologist’s expert conclusions. They are
comparable to observations of objective fact in a report by a physician who, after
examining a patient, diagnoses a particular injury or ailment and determines the
appropriate treatment. Such observations are not testimonial in nature. [Citation.]”
(People v. Dungo, supra, 55 Cal.4th at p. 619.)
       As for the “primary purpose” factor, Dungo reasoned:
       “The preparation of an autopsy report is governed by California’s Government
Code section 27491, which requires a county coroner to ‘inquire into and determine
the circumstances, manner, and cause’ of certain types of death. Some of these
deaths (such as deaths from alcoholism, ‘sudden infant death syndrome,’ and
‘contagious disease’) result from causes unrelated to criminal activities, while other
deaths (such as deaths resulting from ‘criminal abortion,’ deaths by ‘known or
suspected homicide,’ and ‘deaths associated with a known or alleged rape’) result
from the commission of a crime. [Citation.] With respect to all of the statutorily
specified categories of death, however, the scope of the coroner’s statutory duty to
investigate is the same, regardless of whether the death resulted from criminal
activity.
       “The usefulness of autopsy reports, including the one at issue here, is not
limited to criminal investigation and prosecution; such reports serve many other
equally important purposes. For example, the decedent’s relatives may use an

                                           23
autopsy report in determining whether to file an action for wrongful death. And an
insurance company may use an autopsy report in determining whether a particular
death is covered by one of its policies. [Citation.] Also, in certain cases an autopsy
report may satisfy the public’s interest in knowing the cause of death, particularly
when (as here) the death was reported in the local media. In addition, an autopsy
report may provide answers to grieving family members.
       “In short, criminal investigation was not the primary purpose for the autopsy
report’s description of the condition of Pina’s body; it was only one of several
purposes. The presence of a detective at the autopsy and the statutory requirement
that suspicious findings be reported to law enforcement do not change that
conclusion. The autopsy continued to serve several purposes, only one of which was
criminal investigation. The autopsy report itself was simply an official explanation of
an unusual death, and such official records are ordinarily not testimonial. [Citation.]
       “In summary, Dr. Lawrence’s description to the jury of objective facts about
the condition of victim Pina’s body, facts he derived from Dr. Bolduc’s autopsy
report and its accompanying photographs, did not give defendant a right to confront
and cross-examine Dr. Bolduc. The facts that Dr. Lawrence related to the jury were
not so formal and solemn as to be considered testimonial for purposes of the Sixth
Amendment’s confrontation right, and criminal investigation was not the primary
purpose for recording the facts in question. In holding that defendant’s confrontation
right was violated here, the Court of Appeal erred.” (People v. Dungo, supra,
55 Cal.4th at pp. 620-621, italics added.)
              c. Discussion.
                     (1) There was no Crawford violation.
       The Attorney General asserts “Williams has no application to the facts here
and nothing in Williams overrules the longstanding rule in California that experts may
rely upon and testify to sources on which they base their opinions.” We disagree.
Although the Williams plurality concluded expert basis testimony does not constitute
hearsay because it is not admitted for its truth, both Justice Thomas and the Williams

                                             24
dissenters rejected that analysis, concluding the evidence at issue had been admitted
for its truth. (See People v. Westmoreland (2013) 213 Cal.App.4th 602, 621
[“A majority of the justices in Williams, Dungo, and Lopez determined that the
challenged out-of-court statements admitted during the expert testimony in each of
those cases were admitted for the truth of the facts asserted in the statements, at least
for confrontation clause purposes.”].)6
       However, in light of Dungo’s analysis of Williams, we conclude the extra-
judicial statements relied on by Dr. Chinwah in reaching his conclusion about the
baby’s manner of death were not “testimonial” under Crawford. Mercado mounts a
series of arguments against this conclusion, but we do not find them persuasive.
       Mercado argues Dungo is fundamentally different from the case at bar:
“Although like the statements at issue in Dungo, the statements at issue here relate to
the cause and manner of death, the similarity ends there. The statements at issue
here, rather than being objective scientific facts, were the observations and
conclusions of lay witnesses. These eyewitness statements are in no way
‘comparable to observations of objective fact in a report by a physician who, after
examining a patient, diagnoses a particular injury or ailment and determines the
appropriate treatment.’ ”
       We disagree. Dungo was contrasting the “formality” of an expert’s medical
conclusions with the “informality” of the factual background material the expert
relied on in reaching those conclusions. It is well-established that “[a]n expert
witness . . . may base an opinion on reliable hearsay, including out-of-court
declarations of other persons.” (In re Fields (1990) 51 Cal.3d 1063, 1070.) Thus,
in People v. Shattuck (1895) 109 Cal. 673, where a defense medical expert testified

6
       “[A] five justice majority of the high court and at least six of the seven justices
on the California Supreme Court appear to agree that, for purposes of the
confrontation clause, out-of-court statements admitted as basis evidence during expert
testimony are admitted for their truth if treated as factual by the expert and, thus,
implicate confrontation rights if the statements are testimonial.” (People v.
Westmoreland, supra, 213 Cal.App.4th at p. 623, fn. omitted.)
                                            25
the defendant’s brain tumor had rendered her liable to become insane if she were
greatly excited, the trial court was found to have erred by precluding the expert from
giving a clinical history of the case because that history had come from the defendant
herself. Noting the expert had testified it was “ ‘necessary to refer to [her] previous
condition in order to explain why I treated her, and why I came to the conclusion,’ ”
our Supreme Court held: “Such declarations and statements, when they constitute in
part the basis upon which the opinion of an expert is based, and are by him declared
to be necessary to enable him to form an opinion as to the nature of the disease, are
admissible. [Citations.]” (Id. at pp. 678-679.) Here, the extra-judicial witness
statements relayed to Chinwah by the coroner’s investigator constituted factual
information that Chinwah relied on in reaching his “official conclusion” about the
manner of death.
       Hence, we conclude the extra-judicial statements Chinwah relied on in
reaching his “homicide” determination did not qualify as testimonial because they
failed both the formality and the primary purpose tests. That is, we conclude there
was no confrontation clause violation under either the Williams plurality or Justice
Thomas’s Williams concurrence. Certainly the extra-judicial statements of the
coroner’s investigator would not qualify under Justice Thomas’s “formality” test
because they were “not the product of any sort of formalized dialogue resembling
custodial interrogation.” (Williams v. Illinois, supra, 132 S.Ct. at. p. 2260,
fn. omitted (conc. opn. of Thomas, J.).) Indeed, those statements were apparently
gleaned from a very informal interview process conducted by the coroner’s
investigator. And given Dungo’s conclusion that criminal investigation is not the
primary purpose for preparing an autopsy report, the disputed evidence here would
also fail the plurality’s “primary purpose” test.
       There was no Crawford error.




                                            26
                      (2) Any Crawford error was harmless.
       Moreover, even assuming arguendo there was Crawford error, we conclude
the error was undoubtedly harmless.
       In People v. Pearson (2013) 56 Cal.4th 393, our Supreme Court resolved a
Crawford autopsy report issue by skirting the substantive constitutional claim
because it was apparent any error was harmless: “[W]e need not decide whether,
following our decision in Dungo, the evidence here is testimonial because any error
in the admission of the autopsy reports and Dr. Peterson’s testimony was harmless
beyond a reasonable doubt. [Citations.] [¶] ‘The beyond-a-reasonable-doubt
standard of Chapman7 “requir[es] the beneficiary of a [federal] constitutional error to
prove beyond a reasonable doubt that the error complained of did not contribute to
the verdict obtained.” [Citation.] “To say that an error did not contribute to the
ensuing verdict is . . . to find that error unimportant in relation to everything else the
jury considered on the issue in question, as revealed in the record.” [Citation.]
Thus, the focus is what the jury actually decided and whether the error might have
tainted its decision. That is to say, the issue is “whether the . . . verdict actually
rendered in this trial was surely unattributable to the error.” [Citation.]’ [Citation.]”
(People v. Pearson, supra, at p. 463; see also People v. Rutterschmidt, supra,
55 Cal.4th at p. 661 [“Violation of the Sixth Amendment’s confrontation right
requires reversal of the judgment against a criminal defendant unless the prosecution
can show ‘beyond a reasonable doubt’ that the error was harmless.”].)
       Mercado argues any error must have been prejudicial because: (a) the
evidence “went to the heart of the case and consisted of expert opinion that,
essentially, Ms. Mercado was guilty of homicide and that her defense was a ‘story’ ”;
(b) the prosecutor urged the jury to consider this evidence; and, (c) the evidence
“stood out because it was presented through the testimony of an expert who


7
       Chapman v. California (1967) 386 U.S. 18 [87 S.Ct. 824, 17 L.Ed.2d 705].

                                             27
unequivocally vouched for the credibility of the out-of-court declarants.” We are not
persuaded.
       To show how the prosecutor “urged the jury to consider this evidence,”
Mercado points to this portion of the prosecutor’s closing argument: “[Dr. Chinwah
f]ound the cause of death to be blunt force trauma. [¶] He said that that was
consistent with the car running over the mother while the baby was in the womb,
what we know happened. The manner of death is homicide. [¶] He told us he had
five choices, one of them being accident. And he chose homicide. [¶] And [defense]
counsel cross-examined him pretty extensively on that. He said it took massive force
to create this amount of injury. The various scenario[s] and sort of hypotheticals that
the defense attorney tried to give do not correspond to the injuries the doctor saw. [¶]
The information he received from the coroner’s investigator was so convincing and
compatible with the findings. I’m not telling you to convict her of murder because
the coroner said it’s homicide, but it’s something you should take into consideration.”
       But this entire argument took up barely half a page of reporter’s transcript out
of a total prosecution closing argument of about 35 pages. And, as the Attorney
General points out, “the prosecutor specifically argued to the jury that it could not
convict appellant of murder just because Dr. Chinwah said it was homicide.”
(Italics added.) We find this single, fleeting reference to the matter during closing
argument to have been inconsequential.
       Contrary to Mercado’s assertion, Chinwah did not actually vouch for the
eyewitnesses’ credibility. Indeed, he testified he had no idea whom the investigator
had interviewed. Mercado argues Chinwah vouched for their credibility when he
testified “the information that I got was so convincing and compatible to the finding
that all the other information to me would be, maybe making up a story.” But this
suggestion, that Chinwah’s use of the word “story” somehow demonstrates he was
automatically prepared to denigrate any contrary information, is meritless. Chinwah
also described the information he received from the coroner’s investigator as “the
original story on this thing here.” (Italics added.)

                                            28
       Moreover, given Chinwah’s acknowledgment that his cause of death finding
was compatible with the manner of death having been either homicide or accident,
and that he did not actually know whether the driver had intentionally hit the baby’s
mother, awareness of the extra-judicial statements could not have affected the jury’s
verdict. As Mercado herself acknowledges: “This hearsay formed the sole basis of
Chinwah’s opinion that the manner of death was homicide. (Dr. Chinwah
acknowledges that the skull fracture suggesting blunt force trauma could have been
caused either by an intentional striking of Davis with the vehicle, or by an accidental
striking of Davis with the vehicle.) As a matter of common sense and logic as well, it
is implausible that an autopsy could reveal whether the defendant had accidentally or
deliberately struck a person with her vehicle.” (Italics added) Regardless of whether
Mercado’s final assertion would hold true in every conceivable situation, we agree it
was certainly true in this case that the jury would have realized the autopsy procedure
was not going to answer the question whether she ran over Davis intentionally or
accidentally.
       What did answer that question was the overwhelming evidence showing
Mercado intentionally struck Davis with her car. Waller’s initial trial testimony was
a transparent attempt to exculpate Mercado for personal reasons. By the end of his
testimony, Waller acknowledged he had heard Mercado threaten to kill Davis just
prior to driving the Range Rover right toward her, and that it was clear Mercado had
struck Davis intentionally.
       But the most damning testimony probably came from the two entirely
independent eyewitnesses. Bruce Cotton testified he saw Mercado turn around, head
back toward Davis and stop right in front of her. He saw Davis put her hand on the
hood of the car and he heard Waller yell, “No, no, don’t do it. Don’t do it. Stop,
don’t do it.” Mercado then “hit the accelerator” and rolled slowly over Davis. The
car did not swerve or brake. Jai Gilyard testified she heard someone in the car, a
person who logically could only have been Mercado, say: “If you don’t get from in
front of my car, I’m going to run you over.” The witness statements collected by the

                                          29
coroner’s investigator at most merely corroborated the testimony of Cotton and
Gilyard.8
       In addition, there was evidence of a long feud between Mercado and Davis
over Waller’s affections, and evidence that once before, in January 2009, Mercado
had tried to run down Davis but she managed to jump out of the way because Waller
yelled out a warning. There was also evidence of Mercado’s past violent conduct in
connection with Waller’s other girlfriends, which included a November 2007 incident
in which Mercado tried to drive a car into Saraya Hollis.
       In the face of this overwhelming evidence of Mercado’s guilt, the exclusion of
Dr. Chinwah’s testimony, that he concluded the baby’s “manner of death” had been
homicide based on information received from the coroner’s investigator, would not
have changed the verdict. (See People v. Pearson, supra, 56 Cal.4th at p. 463.)9
       4. There was no cumulative error.
       Mercado contends her convictions must be reversed for cumulative error.
Because we have found at most one possible error, her claim of cumulative error
fails. (See People v. Vieira (2005) 35 Cal.4th 264, 305 [where only one harmless
error at penalty phase, cumulative evidence claim was without merit].)
       5. Sentencing error must be corrected.
       Mercado contends, and the Attorney General properly concedes, the trial court
erred by imposing enhancements on count 2 (the attempted murder of Davis) for both
the infliction of great bodily injury (§ 12022.7) and the infliction of injury on a
pregnant woman resulting in the termination of her pregnancy (§ 12022.9).
       Section 12022.7, subdivision (a), provides: “Any person who personally
inflicts great bodily injury on any person other than an accomplice in the commission

8
      It also appears that, in all probability, the coroner’s investigator spoke to the
same two independent eyewitnesses who testified at trial.
9
       Given this result, the related claim raised in Mercado’s habeas corpus petition
is denied.

                                           30
of a felony or attempted felony shall be punished by an additional and consecutive
term of imprisonment in the state prison for three years.”
       Section 12022.9 provides, in pertinent part: “Any person who, during the
commission of a felony or attempted felony, knows or reasonably should know that
the victim is pregnant, and who, with intent to inflict injury, and without the consent
of the woman, personally inflicts injury upon a pregnant woman that results in the
termination of the pregnancy shall be punished by an additional and consecutive term
of imprisonment in the state prison for five years.”
       Section 1170.1, subdivision (g) provides, in pertinent part: “When two or
more enhancements may be imposed for the infliction of great bodily injury on the
same victim in the commission of a single offense, only the greatest of those
enhancements shall be imposed for that offense.”
       Because section 12022.9 punishes the infliction of bodily injury upon a victim
who happens to be pregnant,10 both it and section 12022.7 punish the infliction of
great bodily injury. (See § 12022.53, subd. (f) [referring to “enhancement for great
bodily injury as defined in Section 12022.7, 12022.8, or 12022.9”]; People v. Pieters
(1991) 52 Cal.3d 894, 901 [referring to sections 12022.7 and 12022.9 as
enhancements for “infliction of great bodily injury”.) However, section 1170.1,
subdivision (g), provides, in pertinent part: “When two or more enhancements may
be imposed for the infliction of great bodily injury on the same victim in the
commission of a single offense, only the greatest of those enhancements shall be
imposed for that offense.” Hence, we will order stricken the three-year enhancement
under section 12022.7.




10
       See People v. Taylor (2004) 119 Cal.App.4th 628, 644 (“[People v.] Dennis
[(1998)] 17 Cal.4th 468, teaches that the point of the enhancement is to punish the
defendant for injuring a woman in a particular manner with a particular result, not for
the particular harm that comes to the fetus she is carrying.”).

                                           31
                                   DISPOSITION
      The three-year sentence enhancement under section 12022.7 is stricken.
As modified, the judgment is affirmed. The clerk of the superior court is directed to
prepare and forward to the Department of Corrections and Rehabilitation an amended
abstract of judgment. The habeas corpus petition is denied.
      CERTIFIED FOR PUBLICATION




                                                       KLEIN, P. J.


      We concur:


                    CROSKEY, J.




                    ALDRICH, J.




                                          32